 


110 HR 6651 IH: Food Security Act of 2008
U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6651 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2008 
Ms. Velázquez introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Food and Nutrition Act of 2008 to decrease the period of benefit ineligibility of certain adults during their unemployment. 
 
 
1.Short titleThis Act may be cited as the Food Security Act of 2008. 
2.Amendments 
(1)Modification of ineligibilitySection 6(o) of the Food Stamp Act of 1977 (7 U.S.C. 2015(o)) is amended— 
(A)in paragraph (2) by striking 3 months and inserting 12 months, 
(B)in paragraph (5)(C) by striking 3-month each place it appears and inserting 12-month, and 
(C)in paragraph (6)(A)(ii)(IV) by striking 3 months and inserting 12 months. 
(2)Conforming amendmentSection 16(h)(1)(E)(ii)(I) is amended by striking 3-month and inserting 12-month.  
 
